        CASE 0:18-cr-00284-MJD-ECW Doc. 86 Filed 02/03/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

       Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 18-284 (01) (MJD)
Randy David Arnold,

       Defendant.
___________________________________________________________________________________

       Thomas M. Hollenhorst, Assistant United States Attorney, Counsel for

Plaintiff.

      Defendant, Pro Se.
______________________________________________________________________

       This matter is before the Court on Defendant’s Motion for a Sentence

Reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. No. 78]

I.     Background

       Defendant pleaded guilty to Count 2 of the Indictment which charged

possession with intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine. On June 11,

2019, Defendant was sentenced to term of imprisonment of 60 months, followed




                                          1
         CASE 0:18-cr-00284-MJD-ECW Doc. 86 Filed 02/03/21 Page 2 of 6




by a five year term of supervised release. He is currently serving his sentence at

Duluth FPC, and his release date is August 7, 2023.

II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion


1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded

                                                 2
         CASE 0:18-cr-00284-MJD-ECW Doc. 86 Filed 02/03/21 Page 3 of 6




for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” due to medical condition of the defendant as follows:

       (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive
               impairment, or

               (III) experiencing deteriorating physical or mental health
               because of the aging process,

       that substantially diminishes the ability of the defendant to provide
       self-care within the environment of a correctional facility and from
       which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


       Defendant submitted a request for compassionate release based on his

concerns about the COVID-19 pandemic, which was denied by the Warden.




by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).


                                                3
        CASE 0:18-cr-00284-MJD-ECW Doc. 86 Filed 02/03/21 Page 4 of 6




(Doc. No. 82-2.) The government agrees that Defendant has adequately

exhausted his administrative remedies.

      Defendant’s motion is based on his concerns that if he is exposed to

COVID-19, his health conditions, which include obesity, chest pain and

headaches, increase his risk of serious health complications if he becomes

infected with COVID-19. Defendant further asserts that he has a release plan in

place, residing with his mother and other family members.

      Based on the record before it, the Court finds that Defendant has failed to

show “extraordinary and compelling reasons” due to medical conditions that

warrants relief. While Defendant is subject to an increased risk of serious health

complications if he becomes infected with COVID-19 due to his obesity, his

medical records indicate that Defendant is receiving appropriate medical

attention.

      Further, the BOP has in place protocols such as social distancing, hygienic

and cleaning protocols and quarantining and treatment of inmates with

symptoms of COVID-19 and those who come into contact with them. See

www.bop.gov/coronavirus/index.jsp. At this time, the facility at which

Defendant is housed, Duluth FPC reports there is one active case involving a



                                         4
       CASE 0:18-cr-00284-MJD-ECW Doc. 86 Filed 02/03/21 Page 5 of 6




prisoner, one involving staff, no deaths, 192 prisoners have recovered and 19

staff have recovered. Id.

      The Court further finds that a sentence reduction in this case would be

contrary to the factors set forth in 18 U.S.C. § 3553(a). Defendant was convicted

of possession with intent to distribute more than 500 grams of

methamphetamine, and he possessed several firearms in connection with drug

activity, which put the community at risk. In addition, Defendant continued to

sell methamphetamine even after law enforcement executed a search warrant on

his home and seized 900 grams of a methamphetamine mixture and three

firearms. Defendant thus continues to pose a danger to the community. See

United States v. Cantu, 935 F.2d 950, 952 (8th Cir. 1991) (recognizing that large

scale drug trafficking is a serious danger to the community).


      Further, a sentence reduction in this case would not reflect the seriousness

of the offense of conviction, promote respect for the law or provide a just

punishment. Defendant has served less than one-half of his sentence, therefore a

sentence reduction would create unwarranted sentencing disparities among

defendants and would not afford adequate deterrence for the offense committed.




                                         5
       CASE 0:18-cr-00284-MJD-ECW Doc. 86 Filed 02/03/21 Page 6 of 6




      IT IS HEREBY ORDERED that Defendant’s Motion For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. No. 78] is DENIED.

Date: February 3, 2021
                                            s/ Michael J. Davis
                                            Michael J. Davis
                                            United States District Court




                                        6
